Exhibit 10.1

March 7, 2006

 

Mr. Robert C. Caller

 

RE:          Employment offer

 

Dear Mr. Caller:

 

Alliance Gaming Corporation (the “Company,” defined below) is pleased to offer
you employment under the following terms and conditions.  The date you will
start to work at the Company is March 31, 2006, or at a later mutually
agreed-upon date if your starting date is delayed due to any residual
obligations from your current employer (the “Effective Date”), and it is the
intent of you and the Company that your last day of employment with the Company
will be September 30, 2009.  If you accept employment with the Company, either
you or the Company may terminate your employment at any time with or without
cause, with the rights and obligations of the parties upon termination of your
employment limited strictly to the terms of this letter agreement.

 

1.             Definitions.

 

“Cause” means the following events leading to termination of employment as
determined by the Company, upon reasonable investigation, in its judgment and
discretion, as the case may be after: (1) a substantial act or omission which is
dishonest or fraudulent against the Company, (2)  a conviction of a felony or
conviction of a gross misdemeanor involving moral turpitude or criminal conduct
against any person or property, including without limitation, the Company, (3) a
substantial act or omission that constitutes willful misconduct in the
performance of your job responsibilities or material failure to adhere to legal
Company policies, (4) any improper or illegal act, omission or pattern of
conduct in the performance of your job responsibilities, which is not remedied
by you within thirty days of your receipt of written notice from the Company,
(5) a breach of the Company’s then-current corporation employment policies,
procedures and rules, (6)  any material breach of this letter agreement by you,
or (7) failure to comply with any provision of the gaming laws of the State of
Nevada or the rules and regulations of the Nevada Gaming Control Board or the
Nevada Gaming Commission or any gaming law, ordinance, rule or regulation of any
city or county having jurisdiction, or the gaming laws, regulations and rules of
any other nation, state, county or other jurisdiction in which the Company may
be doing business at any time which will materially and negatively affect the
registration and licensing of the Company.

 

“Change of Control” means such circumstances which shall have been deemed to
occur upon (a) the consummation of a tender for or purchase of more than fifty
percent (50%) of the Company’s capital stock (as “Company” is defined below) by
a third party, excluding the initial public offering by the Company of any class
of its capital stock, (b) a merger, consolidation or recapitalization of the
Company such that the stockholders of the Company immediately prior to the
consummation of such transaction possess less than fifty percent (50%) of the
voting securities of the surviving entity immediately after the transaction or
(c) the sale, lease or other disposition of all or substantially all of the
assets of the Company.

 

“Company” means Alliance Gaming Corporation, as a publicly traded company on the
New York Stock Exchange, and subsequently Bally Technologies, Inc., assuming the
pending name change of Alliance Gaming

 

 

--------------------------------------------------------------------------------


 

is ratified at the upcoming shareholders meeting held on March 6, 2006.

 

“Diminution of Duties” means any change in your title, job duties and
responsibilities that alters or modifies your employment duties and
responsibilities with the Company, including any salary reduction, in any manner
that results in a material diminution or reduction of your work duties and
responsibilities that occurs following a Change of Control of the Company.

 

“Salary Continuation” means the Company’s continued payment of your then-current
base salary on normal paydays following termination of your employment with the
Company, paid under such circumstances described in further detail in this
letter agreement, less standard withholding and offset by all income earned from
other employment during any period of time that you receive any Salary
Continuation.

 

“Term” means the intended term of your employment with the Company, which shall
commence on the Effective Date and expire on September 30, 2009.

 

2.             Compensation.

 

A.            Position and Title.  You are offered the position of Executive
Vice President and Chief Financial Officer.  You will report to the Chief
Executive Office of Alliance Gaming Corporation. Your duties will generally
include all management and supervision of all of the Company’s finance and
accounting functions and staffing, along with any other related duties that the
Chief Executive Officer may assign to you during the Term.  In addition, your
duties will include assuming the position of corporate Treasurer for the Company
and its subsidiaries and affiliates and fulfilling any other work duties and
requirements for the Company that are related to your appointment as Treasurer.

 

B.            Salary.  Your base salary will be $340,000 a year beginning on the
Effective Date. Your base salary will be reviewed annually and adjustment may be
made at the Company’s option based on merit during the Term.  While the Company
makes no express representations as to the certainty of any salary increases,
the Company expressly agrees that your annual base salary will not decrease
below $340,000 at any time while you are employed by the Company during the
Term.

 

C.            Stock Options.  Subject to the approval of the Board of Directors
of Alliance Gaming Corporation, you will be granted an option on the Effective
Date to acquire 175,000 unregistered shares of Alliance Gaming Corporation
common stock at the per-share exercise price which will be equal to the market
price of a common share of Alliance Gaming Corporation common stock as of the
close of business on the Effective Date, referred to below as the “Option.”  You
acknowledge and agree that this Option constitutes a material inducement for you
to accept your new employment with the Company.

 

The Option shall become exercisable in four installments, with the first
installment of 20,000 shares vesting on June 30, 2006, and with subsequent
installments of 50,000 shares each vesting on June 30, 2007, and June 30, 2008,
respectively, and with the final installment of 55,000 shares vesting on
September 30, 2009.  The Option granted to you will be granted in accordance
with the Company’s then-current policies and procedures and you agree that you
will cooperate with the Company in completing any registrations, filings or
other documentation that may be required in conjunction with the Option granted
to you.  In the event you terminate your

 

 

 

2

--------------------------------------------------------------------------------


 

employment with the Company during the Term as a result of a Diminution of
Duties occurring within one year following a Change of Control of the Company or
upon you completing the entire Term of your employment, all installments of the
Option granted to you which have not already vested, will be deemed to have
vested on the date of such termination and you shall have one year to exercise
your option to purchase stock pursuant to the Option under these circumstances. 
Otherwise, if the Company terminates your employment without Cause, any
installment of your Options that would vest within one year of the date of your
termination will vest and you will then have one year following this termination
date to exercise any such installment(s) of the Option granted to you that are
deemed vested as of the date of such termination.  If the Company terminates
your employment with Cause or if you quit for any reason, you will have ninety
days to exercise any installment(s) of the Option which have vested as of the
date of such termination under these circumstances.  Any subsequent
installment(s) of the Option shall not vest and you shall have no right to
exercise them if you are terminated for Cause or if you resign prior to these
remaining scheduled vesting dates.

 

D.            Salary Continuation.  During the Term, if the Company terminates
your employment without Cause after the Effective Date, the Company will pay you
Salary Continuation for a period of one year immediately following such
termination of your employment, unless such termination occurs on or after
September 30, 2008, in which instance the Company will only pay you Salary
Continuation from the date of such termination until September 30, 2009. 
Additionally, the Company will pay you Salary Continuation for one year if the
Company terminates your proposed employment prior to the Effective Date.  You
will not receive Salary Continuation for any period of time following your
termination if the Company terminates your employment for Cause or if you
terminate your employment for any reason at any time, unless you terminate your
employment as a result of a Diminution of Duties occurring within one year
following a Change of Control of the Company.  During the Term, if you terminate
your employment as a result of a Diminution of Duties occurring within one year
following a Change of Control of the Company, the Company will pay you Salary
Continuation for a period of one year immediately following such termination of
employment.  Further, you will not receive any Salary Continuation following the
completion of the entire Term of your employment with the Company.

 

E.             Management Incentive Program. You will be entitled to participate
in the Company’s Management Incentive Program.  This incentive plan entitles you
to receive a target performance bonus in the amount of $204,000 per year, with a
maximum of $347,000 per year and a minimum of $160,000 for the Company’s Fiscal
Year 2007.  You will be subject to the terms and conditions of the Company’s MIP
plan, which will be provided to you separately from this letter agreement.  For
the remainder of the Company’s Fiscal Year 2006 ending on June 30, 2006, you
will receive a pro rata portion of the existing incentive plan based on your
tenure during FY 06 in the fixed amount of $38,400.  For the period July 1, 2009
to September 30, 2009, the company will pay a minimum bonus of $51,000. 
Starting in the Company’s FY 2007, the Company may pay you up to 30% of the
amount of any performance bonus you have earned in shares of restricted stock of
the Company that shall vest and become exercisable by you at the discretion of
the Board of Directors up to two years after such shares are granted.  In no
case shall the shares vesting extend beyond September 30, 2009.

 

F.             Other Consideration.  You shall receive a one-time signing bonus
of $100,000, payable to you upon your purchase of a home in the greater Las
Vegas area as your residence.  In the event that you are terminated with Cause
or you terminate your employment with the Company within one year from the
Effective Date, you agree to reimburse the Company the monthly unamortized
portion of this bonus amount and agree that the

 

 

 

3

--------------------------------------------------------------------------------


 

Company may withhold this unamortized amount from any monies owed you at the
time of your termination.  If the Company terminates your employment without
Cause at any time, you will not be obligated to reimburse the Company for any
portion of this signing bonus.

 

G.            Relocation Travel.  The Company will pay for two relocation trips
for you and your immediate family in accordance with the Company’s then-current
travel and expense policies to allow you to search for a home in the greater Las
Vegas area.   There are no other relocation allowances provided by the company.

 

H.            Termination Release.  The payment to you of any amounts of cash
and equity compensation following termination of your employment with the
Company in accordance with this Section 2 of this letter agreement shall be
conditioned upon the execution by you and the Company of a mutual release
agreement providing for the release of all claims against the Company and you,
respectively, except for claims arising under or in connection with such mutual
release agreement.

 

3.             Employment Covenants.

 

A.            Covenant not to compete. You agree not to compete with the Company
for as long as you are employed by the Company. You agree not to compete with
the Company for one year after your employment with the Company terminates if
the Company terminates you for Cause, or if you quit for any reason (the
“Non-Compete Period”).

 

If you are terminated without Cause, or if you quit as a result of Diminution of
Duties following a Change of Control, you agree not to compete with the Company
during any period that you receive Salary Continuation, as set forth above. 
Furthermore, if you are terminated without Cause, the Company may elect, at its
sole option, to extend your period of non-competition for an additional period
of time of up to six months if the Company provides you with Salary Continuation
during this additional period of non-competition.  In the event the Company so
elects to exercise its option to extend the Non-Compete Period, the Company
shall give you written notice at least ninety days before the expiration of the
initial Non-Compete Period.

 

To “compete” means to establish, engage, or be connected with, directly or
indirectly, any person or entity engaged in a business in competition with the
business of the Company (which, as defined above, includes any of the Company’s
subsidiaries or affiliates) in any area where the Company does business, whether
as an employee, owner, partner, agent, employee, officer, consultant, advisor,
stockholder (except as the beneficial owner of not more than 5 percent of the
outstanding shares of a corporation, any of the capital stock of which is listed
on any national or regional securities exchange or quoted in the daily listing
of over-the-counter market securities and, in each case, in which you do not
undertake any management or operational or advisory role) or in any other
capacity, for your own account or for the benefit of any person or entity.

 

You acknowledge and agree that the scope and duration of this covenant not to
compete are reasonable and fair. However, if a court of competent jurisdiction
determines that this covenant is overly broad or unenforceable in any respect,
you and the Company agree that the covenant shall be enforced to the greatest
extent the court deems appropriate and that the court may modify this covenant
to that extent.

 

B.            Covenant not to solicit customers, employees, or consultants. You
agree that during your

 

 

 

4

--------------------------------------------------------------------------------


 

employment with the Company and for one year after your employment ends for any
reason, you shall not, directly or indirectly, (i) aid or endeavor to solicit or
induce any other employee or consultant of the Company to leave the Company to
accept employment of any kind with any other person or entity, or (ii) solicit
the trade or patronage of any of the Company’s customers (which includes
customers of any of the Company’s subsidiaries or affiliates) or of anyone who
has traded or dealt with the Company with respect to any technologies, services,
products, trade secrets, or other matters in which the Company is active.

 

C.            Confidential information. You agree that your work for the Company
will give you access to confidential matters of the Company not publicly known
such as proprietary matters of a technical nature (including but not limited to
know-how, technical data, gaming processes, gaming equipment, techniques,
developments) and proprietary matters of a business nature (including but not
limited to information about costs, profits, markets, sales, lists of customers,
and matters received by the Company in confidence from other parties),
collectively referred to as “Confidential Matters.” Some Confidential Matters
may be entitled to protection as “Trade Secrets,” as that term is defined in
N.R.S. 600A.030(5), the Restatement of Torts, and case law interpreting the
same.

 

You agree to keep secret all such Confidential Matters and agree not to directly
or indirectly, other than is necessary in the business of the Company and the
scope of your employment, disclose or use any such Confidential Matters at any
time except (i) with prior written consent of the Company, (ii) as necessary in
any judicial or arbitration action to enforce the provisions of this letter
agreement, (iii) in connection with any judicial or administrative proceeding to
the extent required by law, and (iv) as otherwise required by law. You agree
that all written materials (including correspondence, memoranda, manuals, notes,
and notebooks) and all models, mechanisms, devices, drawings, and plans in your
possession from time to time (whether or not written or prepared by you)
embodying Confidential Matters shall be and remain the sole property of the
Company, and you will use all reasonable precautions to assure that all such
written materials and models, mechanisms, devices, drawings, and plans are
properly protected and kept from unauthorized persons. You further agree to
deliver all Confidential Matters, including copies, immediately to the Company
on termination of your employment for any reason, or at any time the Company may
request.

 

For a period of ten years after termination of your employment with the Company
for any reason, you shall not reveal directly or indirectly to any person or
entity or use for your personal benefit (including without limitation, for the
purpose of soliciting business, whether or not competitive with any business of
the Company) any Confidential Matters. To the extent that any Confidential
Matters are considered by the Company as Trade Secrets, you agree that all
limitations on use of these Trade Secrets shall last forever. You further agree
that immediately upon or after termination, you will deliver to the Company all
memoranda, notes, reports, lists, models, mechanisms, devices, drawings or plans
and other documents (and all copies thereof) in your possession relating to the
business of the Company or its subsidiaries and affiliates.

 

D.            Intellectual Property. You shall promptly disclose in writing to
the Company all inventions, discoveries, concepts, ideas, developments,
improvements, and innovations, whether or not patentable, and the expressions of
all inventions, discoveries, concepts, ideas, developments, improvements, and
innovations, whether or not copyrightable (collectively “Inventions”),
conceived, developed, or first actually reduced to practice by you, either alone
or with others, during your employment with the Company or during the first six
months after your employment with the Company ends for any reason, that (i)
relate in any manner to the

 

 

 

5

--------------------------------------------------------------------------------


 

existing or contemplated business or research activities of the Company, (ii)
are suggested by or result from your work for the Company; or (iii) result from
the use of time, materials, or facilities of the Company. All Inventions you
conceive, develop, or first actually reduce to practice, either alone or with
others, while employed by the Company that relate in any manner to the existing
or contemplated business or research activities of the Company shall be the
exclusive property of the Company. You assign to the Company your entire right,
title, and interest in and to all such Inventions and to all unpatented
Inventions that you now own, except those specifically described in a statement
that has been separately executed by you and an officer of The Company and
attached hereto, provided, however, that if no such list is attached, you
represent and warrant that there are no such Inventions. You will, at the
request and expense of the Company, execute specific assignments to any such
Inventions and execute, acknowledge, and deliver patent applications and such
other documents (including but not limited to all provisionals, continuations,
continuations-in-part, continued prosecution applications, extensions,
re-issues, re-examinations, divisionals and foreign counterparts) and take such
further action as may be considered necessary by the Company at any time,
whether during your employment with the Company or after it terminates for any
reason, to obtain and define letters patent in any and all countries and to vest
title to such Inventions and related patents or patent applications in the
Company or its assignees. Any Invention that you disclose to a third person or
describe in a patent application filed by you or in your behalf during your
employment with the Company or within six months after your employment with the
Company terminates for any reason shall be presumed to have been conceived or
made by you during your employment with the Company unless proved to have been
conceived and made by you after the expiration or termination of this letter
agreement.

 

E.             Non-disparagement. You and the Company each agree that, during
your employment with the Company and after your employment with the Company
terminates for any reason, neither shall, publicly or privately, disparage or
make any statements (written or oral) that could impugn the integrity, acumen
(business or otherwise), ethics, or business practices of the other (including,
in the case of the Company, its affiliates and subsidiaries), except, in each
case, to the extent (but solely to the extent) necessary (i) in any judicial or
arbitration action to enforce the provisions of this letter agreement, or
(ii) in connection with any judicial or administrative proceeding to the extent
required by applicable law, or (iii) as otherwise required by law.

 

F.             Injunctive relief; jurisdiction. You acknowledge that the Company
will suffer irreparable injury, not readily susceptible of valuation in monetary
damages, if you breach any of your obligations under this letter agreement.
Accordingly, you agree that the Company will be entitled, at its option, to
injunctive relief against any breach or prospective breach by you of your
obligations under this section in any federal or state court of competent
jurisdiction sitting in Nevada, in addition to monetary damages and any other
remedies available at law or in equity. You hereby submit to the jurisdiction of
such courts for the purposes of any actions or proceedings instituted by the
Company to obtain such injunctive relief, and agree that process may be served
on you by registered mail, addressed to your last address known to the Company,
or in any other manner authorized by law.

 

G.            Material inducements. The restrictive covenants and other
provisions in this letter agreement are material inducements to the Company
entering into and performing its obligations under this letter agreement.
Accordingly, in the event of any breach of the provisions of this section by
you, in addition to all other remedies at law or in equity possessed by the
Company, including but not limited to the right to enforce the covenants you
have agreed to in this letter agreement, the Company shall have the right to
terminate this letter

 

 

 

6

--------------------------------------------------------------------------------


 

agreement and your employment with the Company and not pay any amounts payable
to you under this letter agreement.  In the event any of the provisions of this
letter agreement are individually deemed unlawful, any remaining provisions of
this letter shall remain in full force and effect.

 

Except as modified by this letter, the terms and conditions of your employment
with the Company shall be subject to the Company’s regular employment policies
and practices and benefits as may be in effect from time to time. This letter
comprises the entire agreement between you and the Company and supersedes all
other oral and written agreements previously entered into by you and the Company
concerning the same subject matter.  If accepted, this offer will not create an
agreement of employment for any specific term or otherwise alter the at-will
nature of your employment relationship with the Company. If you accept this
offer, either you or the Company may terminate your employment at any time with
or without cause.

 

If you accept this offer of employment, please sign below and return this letter
to me. A copy is enclosed for your records. Once signed and returned, this
letter will comprise a binding agreement between you and the Company. If you
have any questions about its meaning, you are urged to consult with your
attorney.

 

Sincerely,

 

ALLIANCE GAMING CORPORATION

 

 

 

 

 

 

 

By: Richard Haddrill

 

Chief Executive Officer

 

 

 

 

 

 

ACCEPTANCE

 

I have read the foregoing letter, and I have reviewed it with counsel or have
had the opportunity to do so. I understand and accept its terms.

 

 

 

 

 

 

Robert C. Caller

 

 

 

7

--------------------------------------------------------------------------------


 

EXCLUDED INVENTIONS

 

In conjunction with my pending offer of employment with Bally Technologies, Inc.
f/k/a Alliance Gaming Corporation (“Company”), the following is a list of
inventions along with all related intellectual property surrounding such
inventions, that are expressly excluded from any Inventions that I may be
required to assign to the Company at any time prior to, during or after my
employment with the Company:

 

1.             Golf Betting Management Software that is used to calculate
individual and team betting amongst multiple players using a standard “Nassau”
format including presses, two and four man team competitions, calculation of
“Skins” both gross and net of handicap producing summarized results
automatically by player for all types of bets entered into.

 

 

 

Agreed and acknowledged this 7th day of March 2006.

 

Bally Technologies, Inc. f/k/a

Alliance Gaming Corporation

 

 

By:

 

 

 

Print name, title:

 

 

 

 

 

Robert C. Caller

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------